

113 S995 RS: National Desert Storm and Desert Shield War Memorial Act
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 395113th CONGRESS2d SessionS. 995[Report No. 113–169]IN THE SENATE OF THE UNITED STATESMay 21, 2013Mr. Boozman (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, without amendmentA BILLTo authorize the National Desert Storm Memorial Association to establish the National Desert Storm
			 and Desert Shield Memorial as a commemorative work in the District of
			 Columbia, and for other purposes.1.Short titleThis Act may be cited as the
			 National Desert Storm and Desert
			 Shield War Memorial Act.2.DefinitionsIn this Act:(1)AssociationThe term Association means the
			 National Desert Storm Memorial Association, a corporation that is—(A)organized under the laws of the State of
			 Arkansas; and(B)(i)described in section 501(c)(3) of the
			 Internal Revenue Code of 1986; and(ii)exempt from taxation under 501(a) of that
			 Code.(2)MemorialThe term memorial means the
			 National Desert Storm and Desert Shield Memorial authorized to be
			 established
			 under section 3.3.National desert
			 storm and desert shield Memorial(a)Authorization To
			 establish commemorative workThe Association may establish the National
			 Desert Storm and Desert Shield Memorial as a commemorative work, on
			 Federal
			 land in the District of Columbia to commemorate and honor the members of
			 the
			 Armed Forces that served on active duty in support of Operation Desert
			 Storm or
			 Operation Desert Shield.(b)Compliance with
			 standards for commemorative works actThe establishment of the memorial under
			 this section shall be in accordance with chapter 89 of title 40, United
			 States
			 Code (commonly known as the Commemorative Works Act).(c)Use of federal
			 funds prohibited(1)In
			 generalFederal funds may not
			 be used to pay any expense of the establishment of the memorial under this
			 section.(2)Responsibility
			 of associationThe
			 Association shall be solely responsible for acceptance of contributions
			 for,
			 and payment of the expenses of, the establishment of the memorial.(d)Deposit of
			 excess fundsIf, on payment
			 of all expenses for the establishment of the memorial (including the
			 maintenance and preservation amount required by section 8906(b)(1) of
			 title 40,
			 United States Code), or on expiration of the authority for the memorial
			 under
			 section 8903(e) of title 40, United States Code, there remains a balance
			 of
			 funds received for the establishment of the memorial, the Association
			 shall
			 transmit the amount of the balance to the Secretary of the Interior for
			 deposit
			 in the account provided for in section 8906(b)(3) of title 40, United
			 States
			 Code.May 22, 2014Reported without amendment